1\&E..L Ac...osT A. ~le.«..K
S.ld:JI?.E.ME ~ouR'\: S(d.G_,
2.o l \Al t 41-h      s;r. fZ M   ,_ lf>1a
At~...::.:nrJ 1 T~~s /CO/ 11-2.~os                                      RECE\\fEO \N
                                                                       COUR1' Of CR\M\NAl AtlPEALS
                                                                                   MAR, 2 5 ~~15 1l> (;S
                                                                        · . A~ Acosta, Clerk


     .I.   A..(Y)   ·me:   .Pe."TlTt\l ,J~ ti\J TMfs ~NfRove.rFebruary 24,2015



Rhonda Hughey
District Clerk
County Courthouse
100 w. Mulberry ·
Kaufman, Texas 75142



RE: FILING WRIT OF HABEAS CORPUS



Dear Ms.Hughey,



          Enclose please find the following instructments to be filed IN YOUR
OFFICE for the district court's review of ihe merits.


1. Application for writ of habeas corpus
2. Request for legal representation
3. Notice of deposition by written questions
4.Daeposition by written questions
      '
5. Petition to take deposition to investigate potential claim
6. Request for a hearing                                               ,•'.




    These are the original document's and a copy has be ~forward to
Mr.Dennis Patman Jones for his review.

                                                                                -·--·
Ms.Hughey,      I want to thank you in advance for your assistance-in this
urgent matter.




  c. c. filed
                                             /S/   1( .__      yJ")T
                                                   Kevin Menniefee
                                                          .·'




                                         ~,.




                                     ~~uq~ ~0.      28736-86


STATE OF TEXAS                                  §      IN THE DISTRICT COURT


vs.                                            §       86th JUDICIAL DISTRICT


KEVIN MENNIEFFE                                §        KAUFMAN COUNTY, TEXAS



                APPLICANT'S APPLICATION FOR A WRIT OF HABEAS CORPUS
                 PURSUANT TO THE TEXAS CODE OF CRIMINAL PROCEDURE
        -.
      ARTICLE'S 11.01, 11.02, 11.04, 11.05,            11.08, 11.23, 11.42, and 11.43


                      ...
TO THE HONORABLE JUobE OF SAID COURT:


       Now Comes, Kevin Menniefe, TDCJ-ID No.· #1727174, appearing pro...:se, thereafter referred
to has the applicant, and he petitions said court pursuant to article's 11.01, 11.02,
11~04, 11.05, 11.08, 11.23, 11.42, and 11.43 of the Texas Code of Criminal ~rocedure. Also,
pursuant to Article 1, section 12, of the Texas Constitution, and Article 5, section 8,
of the Texas Constitution, that he presents his application for Writ of Habeas Corpus,
to determine whether the State Court lacked jurisdiction of the subject matter or       oy~r:

the applicant, and is he illegally confined or restraint in his liberty within this courts
jurisdiction. Applicant request that this court conduct an 'evidentiary hearing and obtain
wr~tten deposition's from his trial attorney and the accomplice witness pursuant to article
  '     .                   .               '
39.02 and 39.06 of the Texa:s Code of Criminal Procedure.


                                                 I.
                                           JURISDICTION


      Pursuant to article's 11.01, 11.05, 11.08, 11.23, 11.23, 11.42, and 11.43 of the Texas
Code of Criminal Procedure, this Court has jurisdiction to grant the relief requested
herein. see EX PAFTE POWELL, 558 SW.2d. 480,481 (Tex.Crim.App.      ~977):   and EX PARTE WILLIAMS
786 SW.2d. 781,782 (Tex.App.-Houston [ 1st Dist I 1990, pet~ ~ef'd ).



                                                 I.
                                 SPECIAL STATEMENT TO THE COURT


   Applicant is an indigent prisoner, layman of the law, acting without counsel, and as
such requests that this court not to impose upon him the same high standard of the legal
art which may be placed, in a pleading to prepare and filed by a learned member of the
State Bar. Applicant further request that this court will consider this pro-se applican
tion in a manner that will do substantial justice, with a measure of tolerance, pursuant
the opinion in HAYNES VS. KERNER, 92 S. Ct. 594 (1972) •.



                                              II.

                                     STATEMENT OF THE CASE


             1t     .   .   J!
THE UNDERLYING PROCEEDINGS.   Applicant, Kevin Menniefee, is being held illegally in the
Texas Department of Criminal Justice -ID, from a judgment interred in on Novemeber 17,
2010, in the 86th District ·court, Kaufman County, Texas in cause no. 28736-86.

THE RESPONDENT'S.   The respondent's are the S0nTE OF TEXAS and    app~lcant's   trial attorney
Dennis Pl':itman Jones, of Kaufman County, Texas.

RESPONDENT"S ACTION.     Respondent illegally confined and restrainted applicant on April 30
2010, after the Honorable Howard V. Tygrett, pr;-esiding judge of the 86th Distrcit Court,
of Kaufman County, .Texas, rendered judgment in two separate trial's under one indictment
in cause no. 28736-86.

APPLICANT'S RESTRAINED.      Applicant is illegally confined and restrainted in the Texas
Department of Criminal Justice-ID by the respondent's in violation of.the United States
Constitution; Texas Constitution Article      1 § 10, to be· indicted by a (irand Jury and the
'Statutory provision's setforth in the Texas Code of Criminal Procedure Ann. Atticles
§§ 1.04; 2.04; 2.05; 15.04; 11.23; and 21.22.



                                               2.
                                                      III.
                                         STATEMENT OF FACTS


   Appl~cant's   original indictment alleged that he committed aggravated robbery,,                   a   frist
degree felony, pursuant to the Texas Penal Code §§ 29.02 (a). On September lOG,20lO::·. the
State_,q_:l:. Texas amended the indictment to add§§ 29.03 (a)(3)~~), which are two separate
and distinct offense's, amended by interpolate of the indictment                  alleg~ng    Hindering
Apprehension or Prosecution as Count TWO • There was no "VICTIM" asserting a criminal
complaint or accusing the applicant of a crime against the laws of the State of Texas.
The information based upon the complaint did not allege that the applicant engaged in
an affirmative act that promoted the commission of the offense that the applicant is
accused of.


  Under the Due Process Clause of the Fourteenth Amendment, an accused in state court has
the right to the "presumption of innocence", i.e., the right to be free from criminal
conviction unless the State can prove his guilt beyond a reasonable doubt by probative
evidence adduced at trial. When a jury is told of the presumtion , it is told, in effect,
to judge an accused's guilt or innocence solely on the basis of the evidence adduced at
trial and not on the basis of suspicions that may arise from the fact of his arrest,
indictment, or custody.


  The burden of proof in all criminal cases rests upon the State through9ut
                                                                        .,  the trial and
never shifts to the defendant •. "All persons are presumed to be innocent                    and rio person
may be convicted of an offense unless each element
                                           .~.
                                                   of the offense is proved beyond a
reasonable doubt. The fact that
                              .  he has been.arrested,
                                           . .   '•   .. confined, or indicted for, or other-

wise charged with the offense gives riseto no inference of guilt at his trial. The law
does not reqtiire a defendant to prove his innocence or produce any evidence at all.
'rhe pres·w.1pt ion o:C innocenL:e a.i.one is .su C:dcient l:.o acquit the defendant, ur!le::;.s the
jw:.·o:t:·s a~e satisfied beycmd a_ n~a:.sonabl€· doubt of ;~he defendant! s guit: after· car:et:u:l and
.impartial con:=,lder·ation of aU tite 2viuence in the case. 'l'he prosecution has the bur-den
:;i p~oving tne uefenJant guilty anC it. um:Jt do            =30   jy proving each and every element of
tile offense charged beyond a reasonable dot::bt and if it fails to do so ' the defendant
must be acquitted.




                                                       3.
    Defense Cuunsel 's sh_ould explaL1 the             nec~ssity   of full disclosur·e of all [acts known
to his client foe an effective defense. Counsel, should assU111e .t:E:spons.i.bili:.y for· techni-
cal and le9al, str·ategic anu tactical lsoues, such as whai.: witness to ccill,             wh~i.:her    and
how i:o conduct cross examination, what jm:or-s to accept or str:ike, what 111otions to !llake,
anc1 what evidence   1:0       introducE:. But counsel ohould const::lt YTith his clhmt on these
qt::e.stion 1 B where such consultation is feasibl!:!.
It is £undament.C:tl that a ue.fense counsel must be sc.cupulously candid and truthful in
t·eptesentat.i.ons of any mat tee before       c.t   cpurt, this is· not only a basic ethical requir:e-
liietJt but i.t is e::>s8ntial if the counsel is to be effective in his ro1e of advocate for
i£ cuunsel !s reputation for: vet:ac.i.ty is suspect, he will lack. the confidence of the cour!counsel   failed
his legal duties to :cepcesent his          cas~     in a couct of law.



                CLAIM 0F DEPOSITION OF DENNIS PATMAN JONES
                           1




    Appellant was not fully informed of his legal rights when he was interr
-ogated by the Forney Police Department. In which he did stta.te that he was
present at the scene of the crime. There was no evidence sh6~ing thai the
appellant engaged in an affirmative act of committing the alleged robbery
or hinding the apprehension of John Mitchell. The complaint written by
officer Shane Prewitt did not al.lege that the appellant robbed anyone.
The trial court lack jurisdiction over the                         subject~matter.     Officer Shane
Prewitt, complaint was based upon an unfounded theory of the States pro-
secutor, and the appellant's presence at the scene of the crime did not
include a culpable menti'll state or states of the offense.
·Appellant request the deposition of written question's of his trial attorn
-ey Dennis Patman Jones and John Mitchell to show that the trial. court did
not have jurisdiction over the appellant or over the case at bar.




                                                         4.
                                            v.
                                   RELIEF REQUESTED


    In this writ of habeas cor.;.pus, appellant seeks to resolve the dispute·
of a legal question of law in cause no.               28736-86 (Trial)), which trans1
pired during his pretrail and jury trial proceedings. Appellant request
a written deposition from his trial attDrney Dennis Patman Jones to reJolv
the disputed legal questions of law as the questions are a result of hJs
professional     judg~ent   and reasonableness.                                              I
                                           VI.
                                 UNSWORN D.EI:: LARATION


    I, Kevin Menniefee,      #1727174, am presently incarcerated in the               ~~B~   Ellis
Unit, in Walker County,       Texas.   I declare under penalty of perjury that the
facts stated in this document are true and correct.


EXECUTED ON FEBRUARY 24,2015.


                                                          /S/1\~-~
                                                              Kevln Sharon~
                                                              $1727174 PRO-SE


                                            VII.
                                CERTIFICATION OF SERVICE


    I,Ke~in    Menniefee,   #1727174, certify that I sent a copy of his "Appli-
cation for a writ of habeas corpus purstlant to the Texas Code of Criminal
Procedure,     articl~s   11.01; 11.02;   1~.04;      11.05; 11 .. 08; 11.23; 11.42; and
11.43, through the U.S. Postal Serv&ce, to

Rhonda Hughey
District Clerk
County Courthouse
100 W. Mulberry
Kaufman, Texas 75142
                                                           RES~~. SUBM~TTED                      .


                                                 5.        Kevin Menniefee,
                                                           O.B. Ellis Unit
                                                                              ~
C. C.. FILED                                               1697 FM 980
                                                            Huntsville, Texas 77340
     FebrHn.ry       ,.2.015


     Kevin Sharone Menniefee
     TDCJ"-ID NO. 1727174
     O.B. Ellis ur.it
     1697 FM 980
     Huntsville, '!.'exa.s 77340


     'Ihe Honorable Presiding Judge
     The Distcict Court
     County Cou:cthouse
     100 w. Mulbercy
     Kaufman, Texas 75142

                 J

     RE; Ke.vin S. J.Vienniefee VS. 'I'he State of '.I'exo.s
         'J:r. ial Cour.'t No ..,#28736-86 Count 1
         REQuEST E'OR     LiliAL    REPRE.SENTAIIOl-J
,,
     Your Honor,


           I, Kevin 1-lenniefee, the uud::csi9ned, her;:by ce:ctify under penalty cf perjury tf1at the
     followif19 facts at'e true and cor·rect to the best o:C my abl.lity.


     l. I dill the appellant       ln   the above - named matt.er.' and desire the assistance of counsel in
     this proceedings.

     2. App2llant repr,es.:nt to the cou:ct. that his request:. for.· de:position by written question(s)
     a.::·e es.sential to the incet·est oi justice in this cd..se, ar1d failure to consicec appclla;rt; s
     l..~equest will re.:;ult in a substantial mlscC:t:t:Tiage of justice~


     3. Appellant represent to the court th.:J.t it i.s beneficial for the court to appoint an
     private investigator to obtain the facts in support of the deposition.

     4. Appellant represent to the court that the is.suGs raised in his writ of habeas corpus
     will detemtine the trial coucts jurisdiction and the subn}ec:t-matte:c that the :1ppellant
     believes are meritorious.

     5. J.l.ppellanl: repr:esent to the couct th~at w·ithcut the courts rendition of judgmentt appe·~
     l~ant will suffe:c o. :.:..·emedy a-c law and- access· to the court's.


     6. Appella:nt represent to the c:ou1·t that i1e is witilouc mo11ey or means witil which to employ
     an attorney, .::..nd S;) he is unable financially to retain co . msel [oc hiii1self.

        'I'het-efcre, Appellant pr·ay that the cou:t:'t p:.:..-ovide counsel in his behalf.
                                             CAUSE   NO.


KEVIN 3HARONE
       /
              .l\'iENNIBFEE                                         IN THE DISTRICT COURT
                                                                                                     \\
vs.                                                                 o6ti1 JUDICIAL DISTHIC'l'


DENNIS FA'.i'f·1AN .:.iON83                                  §      KAUFMAl\l COUNTY, 'l'EXAS




           KEVIN S. MENNIEFEE;S NOTICE OF DEPOSITION BY WRITTEN QUESTIONrs)

TO: Dennis Patman Jones
      Attorney at Law
      201 W. tv:ulber:cy
      Kaufmant, Texas 75142
      ·: 972 ) 962-8800
      ~972)    962-3733
       State    B~r No. 10369880




1. Please take notice that, undc:.:- Texas Code of Criminal P:cocedur:e, A:t:ticlGs §§ 39.02;
39.03; 39.04; at'.d 39 .04, the fcrrnalities arG gov·e:r·ri by th·c 'I'exas F~ule c~ Cilzil Procedure
200.4; Kevin l",enniefee, ;.,ill take the d:aposi tion by wri tt:an que::rtim:. 's of Dennis f'.=i;::nan
Jones, on
               ~---------
                                   at
                                        -----~-
                                                      at the county courthouse, 100       v;.   11ulber-ry, Kauima;,,
'l'cxas 751:42.


2.    'The dcpositicra -lrlill co:ntir1ue ·from day ·to da), u11til       ccnpleted~



3. 'l'hc C.epo.si ~ion        ~o.·ill   be taken by the Distirct Judge, at thG cour:.ty courthouse:, i:1
Kaufman, Texas.


                                                  CERTIFICA~'E   OF SERVICE


      This is to certify.thai: on the file Jate a i:cue and                                                      CAUSE NO.


KEVIN SHARONE MENNIEFEE                                             §           IN THE DISTRICT COURT


vs.                                                                 §           86th       JUDICIAL DISTRICT
            ../ ~   ' ..J •




DENNIS PATMAN JONES                                                 §           KACFi''L\::'l   COUNTY, TEXAS




                                                                    DEOP
                                                 DEPOS::i.'I'ION BY WRITTEN QUESTION(S)


1..·   Please state you:c full name, occupc.ti0n, and official title.

ANSWEH:


2. A1·e you ti1e .::ustoaian of rEcords fo.c the                        titl~   cause no. Kevin !1enniefee vs Th2 State
of Texas 28/36-86 1


ANSwER:



3.     What v:ere the charges against Kevin                    Mennief~e        ?

ANSWER:

4. Did you represent Kevin Mermiefee in a jur-y trial on Ncvemb•?.::- l5,20J.D                                  thu:c November 18
2010i in cause no. 28736-86 ?




                                                           .....,
       Did                    :cep:cesent Kevin M·znniefee .u.    both chc.rges ?

ANSWEf!~




6.     ~\'Thy       did Keuill'n r'iE.:rmiefee have separate trial 1 s onrl:t.hE!S·e two charges ?




7.     At lvhat f.'Oint did the State of Texas amended Kevin Menniefee 1 s inai::::trnent to add
another: ..::r:iminal charge ?                  Plec.se give the C:ute.


                                                                    l.
ANSWER~




8.   Did you file a !LiOtion to       "ELEC~"   on your cli·ctme
episode.· ")  Dces the misjoinder occur and constitute· fundamental (:!rror· ?

ANSvmR:




12. Mr.     Jon.:~s,   in you!:" professional opinion should a motion to dismiss::·: the indictment
been filed ?


ANSWER:



13. Was there a motion in limine filed in your client Menniefee;s behalf ?


AN"SWER~




14.• JVJr. Jones, m.o you object to your client fvlenniefee' s amended indictment ?
If so, give a date '?


ANSWER:
15. tVJr. Jones, in your professional opinion, were the charges separate and distinct
offenss:s ? 1


ANSWEi:Z:




16. Mr. Jones, in your professionai ·opinion, ·was your client fvlenniefee in formed of
the nature and cause cf the accusation agains·i: him ?


ANSWER:



17. i"lr. Jones, did the comp.La~nt a.L.Lege that your client r1enniefee engaged in an
affinnative act that: promoted the canmisaion of either- of the two offense's that he
has been convicted of ':


ANSWER~




18. Mr. Jones, did the grana Jury assest whether there was probable cause to believe
that your client i•ienniefee committed both these charges ?



ANSWER:



19. ivl:c. Jones, did you make any objections to the complaint or the indictment before
the date the trial coirunenced ?




20. Mr. J·ones, in your professional opinion, is your .;lient fvJenniefee guilty of the
charges that he mas been charged with ?




                                             3
                                          CAUSE NO.


         IN RE KEVIN SHARONE-MENNIEFEE,                §      IN THE DISTRICT COURT
• ·} t
         Petitioner.   ··                              §
                                                       §      OF KAUFMAN COUNTY, TEXAS
                                                       §
                                                       §      86th JUDICIAL DISTRICT



                                      NOTICE TO DEPONENT OF HEARING ON
                         PETITIONER KEVIN MENNIEFEE'S PETITION TO INVESTIGATE CLAIM


           TO: Dennis Patman Jones, 201 w. l\1ulberry, Kaufman, Texas 75142.

           Petitioner, Kevin Menniefee, has filed the attached petition asking the court for per-
         mission to take your deposition on written questions to investigate a potential claim
         by petitioner, and the court will consider the motion on this
         AT this time                                                  ---------------------------




                                                                  RESPECTFULLY SUBMITTED




                                           CERTIFICATION OF SERVICE


            I, Kevin Menniefee, #1727174, certiff that I sent a copy of his Verified petition to
         take deposition to investigate potential claim, through U.S. Postal service, to the depose
         Dennis Patman Jones, .201 W. Mulberry, Kaurnan, Texas 75142. Phone no. (962) 962-8800
         on February   ;2_\..(   , 2015.


                                                                /S/
                                                                   ~K~e~v~i~n~S~h-a_r_o_n_e~M~e~n-n~i-e~~~~~~~

                                                                   O.B. Ellis
                                                                   1697 FM 980
Cow. C. FILED                                               Huntsville, TeXflS 77340
                                                                    Appearing Pro-~~-
                                  CAUSE NO.


KEVIN~'SHARONE    MENNIEFEE 1                 §      IN THE DISTRICT COURT

vs.                                           §      86th JUDICIAL DISTRICT


DENNIS PATMAN JONES,                          §      KAUFMAN COUNTY, TEXAS


                        PETITIONER KEVIN MENNIEFEE'S VERIFIED
           PETITION TO TAKE DEPOSITION TO INVESTIGATE POTENTIAL CLAIM



     Petitioner, Kevin Menniefee, asks the court for permission to take a deposition on
writen questions of Dennis Parman Jones, to investigate a potential claim by petitioner
as allowed by Texas Rule of Civil Procedure 202.


1. Petitioner, Kevin Menniefee, is a State prisoner confined to the Texas Department of
Criminal Justice, at the O.B. Ellis Unit, in Walker County, Texas.


                                            FACTS

2. Dennis Patman Jones, is the trial attorney that repersented the petitioner in his
jury trial, in the 86th Judicial District Court, Kaufman County, Texas.


3. Petitioner, seeks to depose Dennis Jones to investigate a potential claim by petitioner
arising out of Mr.Jones representation during petitioner's pre-trial proceedings and jury
trial from Novemeber 1,2010 through November 18,2010.


4.    This petition is filed in the 86th Judicial District Court, Kaufman County, Texas,
where Dennis Jones practice law as an attorney.     s-~e   Tex.R.Civ.P. 202.2(b)(2).


                                      REQUEST TO DEPOSE

5. Petitioner, asks the court to issue an order authroizing him to depose Dennis Jones,
 who resides at 201 w. Mulberry, Kaufman, Texas 75142, and whose telephone number is
 (972) 962-8800; 1972) 962-3733. State Bar no. 10869880.




                                              l.
6. Petitioner expects to elicit the following testimony from Dennis Jones, what was his
trial strategy when he did not allow the accomplice witness John Michell to testify in
the petitioner's behalf, and his involvement in robbing the victim? Why, din't Mr.jones
interview John Mitchell before trial to obtain an affidavit ? And "WHY" didn't Mr.Jones,
interview any of the State's witnesses and obtaim an affidavit from them ~s· to the wit-
nesses facts as to what they saw ?


7. Petitioner needs to depose Dennis Jones because he d~d not investigate the facts and
petitioner's innocence that was clearly presented at his jury trail.



                                         HEARING


8. After service of the petition and notice, Rule 202.3(a) requires the court to hold
a hearing on the petition.


9. At the hearing, the petitioner will show that the likely benefits of allowing the dep
-osition to investigate a potential claim outweighs the burden or expense of the procedur
see Texas Rule of Civil Procedure 202.4(a).



                                         PRAYER


10. For these reasons, petitioner asks the court to set this petition for hearing and,
after the hearing, order··the deposition of Oennis Patman Jones.



                                                     RESPECTFULLY SUBMITTED



                                                                                         pro-se




                                               2.
                                         VERIFICATION


STATE OF TEXAS           §

COUNTY OF   WAL~ER       §



     Before me, the undersigned notary, on this day, personally appeared Kevin Menniefee,
a person whose identity is known to me. After I administered an oath to him, upon his oath,
he said he read the    "Verified petition to take deposition to investigate potential claim"
AND that the facts stated in it are within his personal knowledge and are true and correct.



                                                              ,Kevin Sharone Me    efee 31727174
                                                               Appearing Pro-Se.

                                     UNSWORN DECLARATION


    I, Kevin Menniefee, 1727174, am presently incarcerated in the O.B. Ellis Unit, in
Walker County, Texas. I declare under penalty of perjury that the facts stinted in this
document are true and correct.

EXECUTED ON February 24,2015.
                                                        /S/    ~             ~.(-----
                                                           . Kevin Menniefee     #1~4    pro-se


                                   CERTIFICATION OF SERVICE



   I, Kevin Menniefee, #1727174, certify that I sent a copy of his Verified petition to
take deposition to investigate potential claim, through U.S. Postal service, to the depose
Dennis Patman Jones, 201 W. Mulberry, Kaufman, Texas 75142. Ph~ne no.(962) 962-8800
on February   !t:{ ,   2015.



                                                        /S/Kef.fs-:::one Mennf5:it;;;;
                                                              0. B. Ellis Unit
                                                              1697 FM 980
C.C. FILE                                                     Huntsville, Texas 77340
                                                              Appearing Pro-S~--



                                              3.